Title: James Monroe to Thomas Jefferson, 10 July 1815
From: Monroe, James
To: Jefferson, Thomas


          Dear Sir washington  July  10. 1815.
          The intelligence which you communicated to me the evening before I left home, of a vote having been given in the H. of C. against Ld C. has not been confirmed, and I fear will not be. Little, has been receiv’d of late from Europe, but all accounts concur in the probability of a war, which Engld prompts & leads, that will become general. Nothing can be more unprincipled than such a war, since it strikes at the very foundation of right in every community, not solely as between the sovereign and His people, but assumes a right to a number of sovereigns to interfere in the interior concerns of another country, & to dictate a govt & a King to it. I am strongly under the impression, that the treaty of Vienna, partakes of the quality of that of Pilnitz, and if the parties are successful, against France, that their attention will be directed against this country afterwards, the parent of revolutions, and the imputed source of the misfortunes of the Bourbons. By the vast force said to be collected and collecting, it seems, as the if the coalesced powers, intended to risk every thing in a great effort, to accomplish their objects. From our ministers we hear nothing, which may be owing to their having saild, on their return home, tho’ of that, we are uninformd. under these circumstances there seems to be little motive for remaining. The President will not stay long, & I shall soon follow him.
          The enclosed is a survey made for me by mr Lewis, of the land lying below the old road, comprizing a purchase which I made, of Ch: Carter, after that of John, which bounds on mr Shorts, in the point in which we disagree. If mr Lewis ever surveyd the tract first purchased, it was at the instance of the mr Carters, or some other person after I left the country to whom they sold land, after the Sale to me. By comparing these courses, with those in your possession, you will ascertain whether they are the same, or whether the latter form a survey of my tract first purchasd. If they do, I shall be glad to have a copy of them When I have the pleasure to see you.
          It was at Culpeper court house, that I heard for the first time that Mr Galloway had arriv’d with you the day I left, Albemarle, or the day before. I regret that I had not the pleasure of seeing him; but as I shall soon get home I hope Still to have that satisfaction. 
          with respectful & affecte regardJas Monroe
        